United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-2483
                        ___________________________

                            United States of America

                                      Plaintiff - Appellee

                                        v.

                               Tammera Goodman

                                    Defendant - Appellant
                                  ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                           Submitted: March 13, 2019
                             Filed: March 15, 2019
                                 [Unpublished]
                                 ____________

Before GRUENDER, SHEPHERD, and STRAS, Circuit Judges.
                        ____________

PER CURIAM.

       Tammera Goodman pleaded guilty to filing a false tax return, 26 U.S.C.
§ 7206(1). As part of her plea agreement, she waived her right to appeal the length
of her prison sentence unless, as relevant here, it exceeded the statutory maximum.
The district court 1 imposed a two-year sentence, which was below the three-year
statutory maximum. See id. § 7206. In an Anders brief, Goodman’s counsel raises
the substantive reasonableness of the sentence as a potential issue on appeal and
requests permission to withdraw. See Anders v. California, 386 U.S. 738 (1967).

       We review the validity and applicability of an appeal waiver de novo. See
United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010). Upon careful review, we
conclude that the appeal waiver is enforceable and that it is applicable to the issue
raised on appeal. See United States v. Andis, 333 F.3d 886, 889–92 (8th Cir. 2003)
(en banc) (explaining that an appeal waiver will be enforced if the appeal falls within
the scope of the waiver, the defendant knowingly and voluntarily entered into the
plea agreement and the waiver, and enforcing the waiver would not result in a
miscarriage of justice). We have also independently reviewed the record under
Penson v. Ohio, 488 U.S. 75 (1988), and conclude that there are no non-frivolous
issues for appeal falling outside the scope of the appeal waiver. Accordingly, we
dismiss the appeal and grant counsel permission to withdraw.
                        ______________________________




      1
      The Honorable Roseann A. Ketchmark, United States District Judge for the
Western District of Missouri.
                                         -2-